Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered. Claims 1 and 6 are amended. Claims 1-8 are pending.
Response to Arguments
Examiner’s Remarks - 35 USC § 103
With regards to applicant’s remarks of, “… Montemerlo never confirms that the traffic information necessarily is invalid in the case of an inconsistency, it simply allows for a real time detection to determine what is actually occurring.”. The examiner notes that applicant’s remarks are a mis-characterization of Montemerlo’s teachings. The examiner submits that Montemerlo discloses the capability to compare sensor data and traffic related data. Montemerlo than utilizes analysis logic to determine if the data from the sensor and traffic data deviate from one another. The examiner notes that the deviation indicates data inconsistencies. If the data deviates (i.e., is inconsistent), Montemerlo tell us that the autonomous system will act accordingly. See the rejection below and refer to at least, col. 12, lines 45-55 and col. 13, lines 25-35, among other columns and lines in Montemerlo detailing these feature(s).
The examiner contends that applicant’s arguments with respect to reference(s) Al-Stouchi (US2016/0368492) and Breed (US8,965,677), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US Patent Publication No. 2011/0238259 and Bai hereinafter) in view of Montemerlo et al. (US Patent No. 8,718,861).

As to claims 1 and 6, Bai teaches a vehicle communicating with an internal or external server, the vehicle comprising: 
a sensor mounted on the vehicle (i.e., …teaches in par. 0015 the following: “Each vehicle also includes a vehicle interface device 18 for collecting data received from an array of sensors 20 that includes, … object detection sensors.”); 
and a processor configured to act as: a sensor information acquisition unit adapted to acquire sensor information from the sensor (i.e., …teaches in par. 0015 the following: “Each vehicle also includes a vehicle interface device 18 for collecting data received from an array of sensors 20 that includes, … object detection sensors.”); 
a traffic information reception unit adapted to receive traffic information through wireless communication (i.e., …teaches in par. 0014 the following: “Vehicle-to-vehicle (V2V) wireless messages communicated between the vehicles may be transmitted as a standard message. The wireless message includes data regarding a vehicle's operating conditions, environmental awareness conditions (i.e., …traffic information)”), 
the traffic information being information transmitted from circumjacent objects (i.e., …teaches in par. 0014 the following: “Vehicle-to-vehicle (V2V) wireless messages communicated between the vehicles may be transmitted as a standard message. The wireless message includes data regarding a vehicle's operating conditions, environmental awareness conditions (i.e., …traffic information)”); 
wherein the traffic information is information transmitted from circumjacent vehicles that describes a road condition around the vehicle and is sent from an outside of the vehicle (i.e., …teaches in par. 0014 the following: “Vehicle-to-vehicle (V2V) wireless messages communicated between the vehicles may be transmitted as a standard message. The wireless message includes data regarding a vehicle's operating conditions, environmental awareness conditions (i.e., …traffic information)”), 
when the received traffic information and the acquired sensor information do not match (i.e …teaches in par. 0024 the following: “If the determination is made that the cluster centers converge, then a determination is made whether the cluster of host vehicle D&P data significantly deviates from the converged clusters of remote vehicles D&P data. A substantial deviation may be evident by the of D&P data of the host vehicle cluster deviating from the cluster of D&P data of the remote vehicle by a predetermined range or by a factor of a standard deviation of the converged clusters.”), 
and when the acquired sensor information is determined to be inconsistent with the received traffic information (i.e., …teaches in par. 0014 the following: “Vehicle-to-vehicle (V2V) wireless messages communicated between the vehicles may be transmitted as a standard message. The wireless message includes data regarding a vehicle's operating conditions, environmental awareness conditions, vehicle kinematics/dynamic parameters. The advantage of an embodiment described herein is that the vehicle may communicate diagnostic and prognostic (P&D) data about its own vehicle for comparison purposes. This allows each vehicle to independently process the collected data from the remote vehicle and compare it to its own data to determine whether any of its own operating parameters are not within a norm of other surrounding vehicles.”), 
the vehicle sends a signal, via the server, to the circumjacent vehicles, the signal indicating that the traffic information is the invalid information (i.e., …teaches in par. 0032 the following: “the driver is notified of the anomaly or impending failure in response to a determination that the cluster of the host vehicle substantially deviates from the cluster of the remote vehicle. Driver notification may be provided by visual, audible, or haptic device such as a human machine interface device. Alternatively, the warning may be provided by a wireless communication network based service which provide services such as, but not limited to, in-vehicle security, remote diagnostics systems, and other services via a wireless communication link with a fixed entity.”).

Bai does not expressly teach:
and a verification unit adapted to verify whether the sensor information and the traffic information are inconsistent with each other, 
the traffic information at least including information about an obstacle on a road that could interfere with driving, 
the sensor information and the traffic information are determined to be inconsistent with each other when the road condition indicated by the traffic information and a road condition derived from the sensor information do not match, 
the traffic information is considered to be invalid information. 
In this instance the examiner notes the teachings of prior art reference Montemerlo. 
With regards to applicant’s claim limitation element of, “and a verification unit adapted to verify whether the sensor information and the traffic information are inconsistent with each other”, Montemerlo teaches in col. 12 lines 60-67 the following: “the objects detected by the computer 110 from the sensor data as compared to the map information ….”. Montemerlo further teaches in col. 13 lines 25-35 the following: “The computer may compare the characteristics of the detected objects to traffic pattern model information 138 in order to determine a deviation value. One or more characteristics in the traffic pattern model information 138 for the relevant road may be compared to one or more characteristics of a detected object. Based on this comparison, the computer 110 may calculate a deviation value representing the deviation between one or more characteristics of the detected object and one or more characteristics of the traffic pattern model information.”. Further teaches in col. 4 lines 5-10 the following: “and identifying the mismatched area when the second deviation value is outside of the second threshold deviation value”. The examiner respectfully contends that the mismatch areas are data inconsistencies.
With regards to applicant’s claim limitation element of, “the traffic information at least including information about an obstacle on a road that could interfere with driving”, Montemerlo teaches in col. 7 lines 50-60 the following: “The detailed map information 136 may also include zone information, indicating zones that are unsuitable for driving autonomously. For example, an on-ramp, off-ramp, or other complicated or high traffic areas may be identified as such zones as a driver may feel the need to continuously monitor the vehicle in case the driver must take control. Other zones may be identified as unsuitable for any driving, such as a sidewalk, river, mountain, cliff, desert, etc.”. Further teaches in col. 4 lines 5-10 the following: “and identifying the mismatched area when the second deviation value is outside of the second threshold deviation value”. The examiner respectfully contends that the mismatch areas are data inconsistencies.
With regards to applicant’s claim limitation element of, “the sensor information and the traffic information are determined to be inconsistent with each other when the road condition indicated by the traffic information and a road condition derived from the sensor information do not match”, Montemerlo teaches in col. 13 lines 25-35 the following: “The computer may compare the characteristics of the detected objects to traffic pattern model information 138 in order to determine a deviation value. One or more characteristics in the traffic pattern model information 138 for the relevant road may be compared to one or more characteristics of a detected object. Based on this comparison, the computer 110 may calculate a deviation value representing the deviation between one or more characteristics of the detected object and one or more characteristics of the traffic pattern model information.”. Further teaches in col. 4 lines 5-10 the following: “and identifying the mismatched area when the second deviation value is outside of the second threshold deviation value”. The examiner respectfully contends that the mismatch areas are data inconsistencies.
With regards to applicant’s claim limitation element of, “the traffic information is considered to be invalid information,” teaches in col. 14 lines 35-45 the following, “Montemerlo the computer 110 not only compares the detected objects and characteristics to the traffic pattern model information 138, but also determines whether these characteristics fall within an acceptable deviation from the typical values. This may allow computer 110 to determine the actual traffic conditions proximate to vehicle 101 in real time...”. Further teaches in col. 4 lines 5-10 the following: “and identifying the mismatched area when the second deviation value is outside of the second threshold deviation value”. The examiner respectfully contends that the mismatch areas are data inconsistencies.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Bai with the teachings of Montemerlo by having Bai’s data analysis process comprise a traffic data verification module. One would have been motivated to do so to provide a simple and effective means of identifying data anomalies in environmental awareness condition data, wherein the anomalies are distinctly identified to make it easier to ensure that data transmitted across different vehicles is proper.

As to claim 2, the system of Bai and Montemerlo teaches traffic data analysis as applied to claims 1 and 6 above, specifically Bai does not expressly teach a vehicle according to claim 1, wherein the processor further acts as a notification unit adapted to transmit signature information indicating a characteristic of the traffic information determined by the verification unit to be inconsistent with the sensor information, to one of a circumjacent vehicle of the circumjacent vehicles and a server.
In this instance the examiner notes the teachings of prior art reference Montemerlo. 
With regards to applicant’s claim limitation element of, “wherein the processor further acts as a notification unit adapted to transmit signature information indicating a characteristic of the traffic information determined by the verification unit to be inconsistent with the sensor information to one of a circumjacent vehicle of the circumjacent vehicles and a server”, Montemerlo teaches in col. 15  lines 55-67 the following: “the computer may also log the sensor data and traffic information for later examination. For example, this information may be transmitted to a reporting server, such as server 455, for quality control review. Server 455 may also send the information to other autonomous or non-autonomous vehicles. Alternatively, the computer 110 may transmit this information directly to other vehicles. This may allow for a vehicle's computer to directly identify traffic conditions, react to them, and share them with other vehicles without requiring action from the driver.”. Further teaches in col. 4 lines 5-10 the following: “and identifying the mismatched area when the second deviation value is outside of the second threshold deviation value”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Bai with the teachings of Montemerlo by having Bai’s notification process comprises information transmittal. One would have been motivated to do so to provide a simple and effective means of providing detected traffic anomaly data to other vehicles, wherein the information sent as part of the transmittal distinctly identifies data needed to make it easier to ensure other vehicles act accordingly.

As to claim 3, the system of Bai and Montemerlo teaches traffic data analysis as applied to claims 1 and 6 above, specifically Bai does not expressly teach a vehicle according to claim 2, further comprising: a storage unit adapted to store the signature information received from another vehicle or the server, wherein the vehicle does not rely on the traffic information consistent with the received signature information.
In this instance the examiner notes the teachings of prior art reference Montemerlo. 
With regards to applicant’s claim limitation element of, “a storage unit adapted to store the signature information received from another vehicle or the server”, Montemerlo teaches in col. 15 lines 55-67 the following: “the computer may also log the sensor data and traffic information for later examination. For example, this information may be transmitted to a reporting server, such as server 455, for quality control review. Server 455 may also send the information to other autonomous or non-autonomous vehicles. Alternatively, the computer 110 may transmit this information directly to other vehicles. This may allow for a vehicle's computer to directly identify traffic conditions, react to them, and share them with other vehicles without requiring action from the driver.”. Further teaches in col. 18, lines 65-67 & col. 19 lines 1-5 the following: “This may allow for a vehicle's computer to directly identify mismatch conditions, react to them, and share them with other vehicles without requiring action from the driver.”.
With regards to applicant’s claim limitation element of, “wherein the vehicle does not rely on the traffic information consistent with the received signature information”, Montemerlo teaches in col. 18 lines 40-67 the following: “Alternatively, if the computer 110 determines that the deviation value exceeds the relevant threshold deviation value, the computer 110 may generate and provide an alert to the driver. The alert may request the driver take control of the vehicle 101. The alert may be an aural signal, a visual signal, and/or any other signal that gets the attention of the driver. (62) After alerting the driver, the autonomous vehicle system 100 then receives input from the driver. For example, the driver may take control of the vehicle 101 by turning the steering wheel, applying the brake, applying the accelerator, pressing an emergency shut-off, etc. If the computer 110 does not receive input (or sufficient input) from the driver, the computer 110 may navigate the vehicle 101 to the side of the road (i.e., pull the vehicle over), reduce the speed of the vehicle 101, or bring the vehicle 101 to a complete stop. (63) In another example, rather than notifying the driver and requiring the driver to take control of the vehicle, the computer 110 may take some other action. For example, computer 110 may take a defensive action, such as slowing down vehicle 101 or giving a larger distance between vehicle 101 and other objects. This may be especially useful under conditions such as very slow traffic where disengaging the autonomous mode may not actually be necessary. The computer may also maneuver the vehicle in order to change lanes to avoid whatever the problem may be.”. Further teaches in col. 18, lines 65-67 & col. 19 lines 1-5 the following: “This may allow for a vehicle's computer to directly identify mismatch conditions, react to them, and share them with other vehicles without requiring action from the driver.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Bai with the teachings of Montemerlo by having Bai’s data analysis process comprise a threshold deviation detection process. One would have been motivated to do so to provide a simple and effective means of handling data threshold deviations, wherein any data inconsistencies can be handle accordingly thereby preventing harm to the vehicle and the passenger. 

As to claim 5, the system of Bai and Montemerlo teaches traffic data analysis as applied to claims 1 and 6 above, specifically Bai does not expressly teach a vehicle according to claim 1, wherein the road condition includes data indicating at least one of presence or absence of traffic jams, presence or absence of road constructions, traffic lane limitations, and icing of roads.
In this instance the examiner notes the teachings of prior art reference Montemerlo. 
Montemerlo teaches in col. 15 lines 55-67 the following: “returning to the example of objects 646 and 648 moving relatively slowly, the computer 110 may look at the characteristics for both vehicles and compare them to threshold deviation values for multiple objects. In this example, the relatively slow speeds of both vehicles may indicate a traffic jam.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Bai with the teachings of Montemerlo by having Bai’s traffic data analysis process comprise traffic data labeling. One would have been motivated to do so to provide a simple and effective means of handling different characteristics of traffic data during analysis, wherein characterizing traffic data enables comprehensive data analysis. 

As to claim 7, the system of Bai and Montemerlo teaches traffic data analysis as applied to claims 1 and 6 above, specifically Bai does not expressly teach a non-transitory, computer readable medium having a computer program recorded thereon, the computer program comprising instructions for causing a computer to perform the information processing method according to claim 6.
In this instance the examiner notes the teachings of prior art reference Montemerlo. 
Montemerlo teaches as part of his claim 38 the use of computer readable instruction on a non-transitory medium 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Bai with the teachings of Montemerlo by having Bai’s autonomous system comprise computer instruction on a non-transitory medium. One would have been motivated to do so to provide a simple and effective means for implementing analysis instructions in computing environments, whereby the analysis instructions are used to implement autonomous system efficiently. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Montemerlo as applied to claim 2 above and further in view of Taylor (US Patent Publication No. 2016/0379486).

As to claim 4, the system of Bai and Montemerlo teaches traffic data analysis as applied to claim 2 above, specifically neither reference expressly teach a vehicle according to claim 2, wherein the signature information on the traffic information is the identifier of the transmitter of the traffic information.
In this instance the examiner notes the teachings of prior art reference Taylor. 
Taylor teaches in par. 0068 the following: “Further each hub, node, and/or other certified comm-device equipped with Avics iChipSet has a separate transmitter to send data passed from a hardware and/or software integrated circuitry comprising separate receivers and/or a separate transponder and/or transmitters that has a unique SHID ID# assigned and/or hardcoded. Further noteworthy is once a specific Obvipro transmission is received by a certain vectorhub, the hubs receiver activates the ecep to mark the data just entered comm-device, then the hubs transmitter activates the ecep upon datas exiting hub onto another hub class comm-device and/or onto sync-d cloud server and then onto central server. These comm-devices are tied/linked together, and may consist of hardware and/or software integrated circuitry, and are independent of each other in preforming tasks for security reasons. Each of these comm-devices the transponder, the receivers and the transmitters goes through a similar Paired-Key process internally allowing verification and screening for malware injections, non certified transmission of attempted code implants and/or maliciousness and/or other such rouge anomalies. Each Obvipro, pAvics and other certified comm-devices equipped with Avics iChipSets have a similar internal process as with the hub, node other certified comm-devices that constantly verify data transmissions, digitally encrypted traffic comm-advice directives from computational derivatives, via iVoiceCommands and/or for viewing in a virtual interface empowered by transparent informational knowledge, building a channelized infrastructure that holds firm to the advancement of Cybrintelligence, where human knowledge is merged with machine languages.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Bai and Montemerlo with the teachings of Taylor, by having the system of Bai and Montemerlo comprise data transmission identification. One would have been motivated to do so to provide a simple and effective means for verifying data, whereby using the identification data allows communication to be more efficiently verified. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Montemerlo as applied to claim 1 above and further in view of CRAIG (WO2015017867).

As to claim 8, the system of Bai and Montemerlo teaches traffic data analysis as applied to claim 1 above, specifically neither reference expressly teach a vehicle according to claim 1, wherein the circumjacent vehicles include at least one vehicle that is not allowed to verify traffic information.
In this instance the examiner notes the teachings of prior art reference Michalski. 
Michalski teaches on page 20, second paragraph… “For example, a given device that regularly updates its access to a network, such as, for example, a V2V device, in-vehicle communications device, or more generally, any other "guest" or temporary user of a large number of users network, may, for example, have three years of certificates stored in it at the time of "personalization" before being deployed to the field. These certificates may be used at some finite rate, say, for example, a rate of 20 per week and then expire over time. In order to be renewed, such a device must communicate with "infrastructure" to request additional certificates. However, at least some vehicles may operate in remote areas where the ability communicate with such infrastructure devices is rare or non-existent. Increasing the number of pre- stored certificates increases the potential number of certificates that must be revoked if one of the in-vehicle or other devices is "rogue" (e.g., transmitting false and/or misleading information with the intent of disrupting traffic) so that other vehicles, or other participants in the multi-user network, will no longer trust the device and all of its certificates.”. The examiner contends that by revoking the V2V device communication certificate, the rogue vehicle will be unable to further communicate to receive further traffic data. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Bai and Montemerlo with the teachings of CRAIG, by having the system of Bai and Montemerlo comprise communication revocation. One would have been motivated to do so to provide a simple and effective means for prevent rogue vehicle(s) from obtaining communication, whereby using communication revocation allows communication to be more secure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497